tcmemo_2008_161 united_states tax_court larry d mcclanahan petitioner v commissioner of internal revenue respondent docket no 19287-05l filed date gary r dettloff for petitioner john r bampfield for respondent memorandum opinion gale judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to maintain a lien filing with respect to petitioner’s unpaid income_tax for unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure and this case is before us on respondent’s motion for summary_judgment motion petitioner was afforded an opportunity to respond and timely did so response for the reasons set forth below we shall grant respondent’s motion at the time of filing the petition petitioner resided in background2 tennessee the petition was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or concerning petitioner’s income_tax_liability for and thereafter the court granted respondent’s motion to remand the case to the internal_revenue_service office of appeals for the purpose of considering petitioner’s proposed collection alternatives second hearing at the conclusion of the second hearing respondent issued a supplemental notice_of_determination concerning collection action s under sec_6320 and or supplemental notice_of_determination petitioner’s underlying tax_liabilities for and are based on assessments of unpaid amounts reported on petitioner’s income_tax returns for those years as due petitioner’s filing_status on those returns was married_filing_separately petitioner has not disputed the underlying the following findings are established in the record and or are undisputed liabilities as of the time respondent issued petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 the amounts of petitioner’s unpaid liabilities were dollar_figure dollar_figure and dollar_figure for and respectively or a total of dollar_figure respondent contends and petitioner does not dispute that the only issues petitioner raised during the second hearing were collection alternatives petitioner made two offers-in- compromise on the basis of doubt as to collectibility during the second hearing the first in the amount of dollar_figure and the second in the amount of dollar_figure to settle all of his outstanding liabilities for and petitioner also proposed a partial payment installment_agreement during the second hearing to pay dollar_figure per month for an unspecified number of months discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine issue as to any material fact and a decision may be rendered as a matter of law rule a and b factual inferences are viewed in a light most favorable to the nonmoving party and the moving party bears the burden of proving that there is no genuine issue of material fact 119_tc_252 85_tc_812 79_tc_340 the party opposing summary_judgment must set forth specific facts which show that a genuine question of material fact exists and may not merely rely on allegations or denials in the pleadings 91_tc_322 87_tc_214 sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person liable for taxes taxpayer when a demand for the payment of the taxpayer’s liability for the taxes has been made and the taxpayer fails to pay those taxes such a lien arises when an assessment is made sec_6322 sec_6323 requires the secretary to file a notice_of_federal_tax_lien if such lien is to be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor lindsay v commissioner tcmemo_2001_285 affd 56_fedappx_800 9th cir sec_6320 provides that the secretary shall furnish the taxpayer with written notice of the filing of a notice of lien and of the taxpayer’s right to a hearing concerning the lien sec_6320 if a hearing is timely requested the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed lien including offers of collection alternatives such as an offer-in-compromise or an installment_agreement sec_6330 at the conclusion of the hearing the appeals employee must determine whether and how to proceed with collection and shall take into account i the verification that the requirements of any applicable law or administrative procedure have been met ii the relevant issues raised by the taxpayer including spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives and iii whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary sec_6330 where the underlying tax_liability is properly at issue we review the determination de novo e g 114_tc_176 where the underlying tax_liability is not at issue we review the determination for abuse_of_discretion id pincite in his motion respondent contends that he is entitled to judgment as a matter of law because the settlement officer conducting the second hearing evaluated and rejected petitioner’s offers-in-compromise and proposed installment_agreement in accordance with the provisions of the internal_revenue_manual petitioner argues that the settlement officer abused her discretion in rejecting his collection alternatives and sustaining the lien as discussed below upon review of the motion and response we find that no genuine issues of material fact remain and that respondent is entitled to judgment in his favor as a matter of law sec_7122 authorizes the secretary to compromise any civil case arising under the internal revenue laws and requires him to prescribe guidelines for officers and employees of the internal_revenue_service to determine whether an offer-in- compromise is adequate and should be accepted to resolve a dispute sec_7122 d a compromise based on doubt as to collectibility which petitioner seeks may be accepted where the taxpayer’s assets and income are less than the full amount of the liability sec_301_7122-1 proced admin regs with respect to offers-in-compromise on this basis we observed in 125_tc_301 affd 469_f3d_27 1st cir generally under the commissioner’s administrative pronouncements an offer to compromise based on doubt as to collectibility will be acceptable only if the offer reflects the reasonable collection potential of the case ie that amount less than the full liability that the irs could collect through means such as administrative and judicial collection remedies revproc_2003_71 sec_4 2003_2_cb_517 see also administration internal_revenue_manual irm cch pt at big_number big_number date absent special circumstances a doubt as to collectibility datc offer amount must equal or exceed a taxpayers sic reasonable collection potential rcp in order to be considered for acceptance the taxpayer’s reasonable collection potential includes realizable equity in assets owned by the taxpayer as well as amounts collectible from the taxpayer’s future income after allowing for payment of necessary living_expenses administration irm cch pt at big_number date the commissioner’s published guidelines provide the basis for i calculation of a taxpayer’s reasonable collection potential using national and local allowances and other standards and ii a determination based on the facts and circumstances of each taxpayer that use of the published schedules will not result in the taxpayer’s lacking adequate means to provide for basic living_expenses see sec_7122 sec_301_7122-1 proced admin regs administration irm cch pt at big_number date see also lemann v commissioner tcmemo_2006_37 exceptions to the general_rule that an offer-in-compromise based on doubt as to collectibility must equal or exceed the taxpayer’s reasonable collection potential are made where there are special circumstances see administration irm cch pt at big_number date special circumstances include circumstances demonstrating that the taxpayer would suffer economic hardship if the irs were to collect from him an amount equal to the reasonable collection potential murphy v commissioner supra pincite special circumstances that may cause an offer to be accepted notwithstanding that it is for less than the taxpayer’s reasonable collection potential include but are not limited to advanced age poor health history of unemployment disability dependents with special needs and medical catastrophe lemann v commissioner supra see also murphy v commissioner supra pincite sec_301_7122-1 proced admin regs administration irm cch pt pt at big_number through big_number date the decision to entertain accept or reject an offer_in_compromise is squarely within the discretion of the appeals officer and the irs in general 454_f3d_688 7th cir affirming an order granting the commissioner summary_judgment generally where an appeals employee has followed the commissioner’s guidelines to ascertain a taxpayer’s reasonable collection potential and rejected the taxpayer’s collection alternative on that basis we have found no abuse_of_discretion lemann v commissioner supra see also schulman v commissioner tcmemo_2002_129 with regard to installment agreements entered into on or after date sec_6159 authorizes the secretary to enter into installment agreements to satisfy tax_liabilities where he determines that doing so will facilitate full or partial collection generally we have held that it is not an abuse_of_discretion for purposes of sec_6320 and sec_6330 when an appeals employee relies on guidelines published in the irm to evaluate a proposed installment_agreement see eg 123_tc_1 affd 412_f3d_819 7th cir etkin v commissioner tcmemo_2005_245 we first consider whether the settlement officer abused her discretion in rejecting petitioner’s offers-in-compromise petitioner has not disputed respondent’s contention that petitioner had three whole_life_insurance policies with a net cash_surrender_value of dollar_figure as noted under the commissioner’s published guidelines a doubt as to collectibility offer must reflect the taxpayer’s reasonable collection potential in order to calculate reasonable collection potential the irm divides a taxpayer’s resources into components of collectibility including inter alia assets and future income and defines assets as the amount collectible from the taxpayers sic net realizable equity in assets administration irm cch pt the irm further provides methods for valuing a taxpayer’s components of collectibility see administration irm cch pt pt at big_number through big_number date according to the financial analysis provisions of the irm applicable to evaluating offers-in-compromise when the taxpayer owns a whole_life_insurance policy if the taxpayer will retain or sell the policy to help fund the offer rather than borrow against it then equity is the cash_surrender_value administration irm cch pt at big_number date petitioner admits that during the second hearing he agreed in principle to liquidate life_insurance in support of an offer on his part in view of the published guidelines we do not believe that it was an abuse_of_discretion for the settlement officer to conclude as she did that the dollar_figure cash_surrender_value constituted the realizable equity in petitioner’s whole_life_insurance policies petitioner argues that because he and his spouse are in their older years only dollar_figure of the dollar_figure cash_surrender_value should be considered realizable equity essentially splitting the difference in order to preserve the remaining funds for petitioner’s spouse in the event petitioner predeceases her we disagree petitioner provides no authority and we are not aware of any provision in the published guidelines that requires that the commissioner adjust the realizable equity in a taxpayer’s life_insurance policies for this reason under the irm whole_life_insurance policies are treated as discretionary investments that create an asset which may be liquidated or against which the taxpayer may borrow for purposes of computing his or her reasonable collection potential see administration irm cch pt at big_number date administration irm cch pt at big_number date pt at big_number date in addition to petitioner’s whole_life_insurance policies the settlement officer determined and petitioner has not disputed that petitioner had realizable equity of dollar_figure in cash petitioner takes issue with the settlement officer’s further determination that petitioner had realizable equity of dollar_figure in retirement accounts and dollar_figure in his residence as well as the officer’s determination that petitioner’s future income would leave dollar_figure available per month for months totaling dollar_figure to pay towards his federal_income_tax liabilities we find it unnecessary to decide whether the settlement officer’s determination of these amounts was appropriate because even if all of the foregoing sources were disregarded petitioner’s reasonable collection potential would be dollar_figure that is the as to whether petitioner’s argument concerning retention of some of his interest in the life_insurance policies might be construed as a claim of special circumstances see infra note net realizable equity in his whole_life_insurance policies and cash petitioner’s highest offer-in-compromise was dollar_figure an amount less than his reasonable collection potential computed without regard to his future income4 or any other assets on because we conclude that petitioner’s realizable equity in his life_insurance policies alone justified the settlement officer’s rejection of his offers-in-compromise we need not consider other arguments petitioner advanced that pertain to the proper measurement of the realizable equity in the residence jointly held with his spouse or to his future income potential such as the appropriate geographical index for his living_expenses or local_taxes petitioner who was represented by counsel has not argued that he made a doubt as to collectibility with special circumstances offer-in-compromise that would warrant acceptance for less than the amount of the calculated reasonable collection potential see administration irm cch pt at big_number date however we note that petitioner has alluded in his submissions to various factors that might be construed as special circumstances under the irm including hardship if the equity in his residence were used in the offer the improper inclusion among available assets of a vehicle necessary to the conduct of petitioner’s business and the advanced age of petitioner and his spouse nonetheless these factors are generally irrelevant to the realizable equity in his life_insurance policies which we have concluded provided a sufficient basis for the settlement officer’s rejection of petitioner’s offered collection alternatives as for any special circumstances surrounding the life_insurance policies petitioner’s argument that he should be allowed to retain one-half of the realizable equity in the policies in view of his advanced age to provide for his spouse in the event he predeceases her might be construed as a claim of hardship and or advanced age giving rise to special circumstances however while admitting that his spouse was employed petitioner did not disclose his spouse’s income or assets to the settlement officer consequently any failure or refusal by the settlement officer to find special circumstances based on the alleged necessity of the life_insurance to avoid continued the basis of these undisputed facts we are satisfied that it was not an abuse_of_discretion for the settlement officer to reject petitioner’s offers-in-compromise we do not conduct an independent review of what would be an acceptable offer-in- compromise or substitute our judgment for that of the appeals_office rather the appeals employee’s decision to reject the offers-in-compromise will not be disturbed unless it is arbitrary capricious or without sound basis in fact or law see eg murphy v commissioner t c pincite hansen v commissioner tcmemo_2007_56 catlow v commissioner tcmemo_2007_47 we next consider whether the settlement officer abused her discretion in rejecting petitioner’s proposed installment_agreement of dollar_figure per month in his motion respondent asserts and petitioner has not denied that the settlement officer required that petitioner agree to pay the cash_surrender_value of his whole_life_insurance policies namely dollar_figure in the first payment of any partial payment installment_agreement respondent asserts that petitioner refused this condition and as we have discussed above petitioner’s position during the second hearing and in his submissions to this court has been that he wa sec_5 continued economic hardship for the surviving_spouse was not an abuse_of_discretion as the settlement officer was not provided sufficient information on which to base such a finding willing to pay only dollar_figure of the cash_surrender_value of his whole_life_insurance policies towards his tax_liabilities the irm addresses these circumstances stating that before a ppia partial payment installment_agreement may be granted equity in assets must be addressed and in most cases taxpayers will be required to use equity in assets to pay liabilities administration irm cch pt at big_number date the published guidelines further state if the taxpayer does not comply with the requirement of making a good_faith attempt to use equity in assets the taxpayer will be considered a won’t pay and seizure levy action may be appropriate if enforcement action is appropriate a ppia will not be granted administration irm cch pt at big_number date we have previously held that it was not an abuse_of_discretion for the commissioner to rely on guidelines which required that taxpayers borrow upon or liquidate current_assets as a condition of entering into an installment_agreement see willis v commissioner tcmemo_2003_302 accordingly we find that it was not an abuse_of_discretion for the settlement officer to reject petitioner’s proposed partial payment installment_agreement when he refused to make an initial payment corresponding to the realizable equity in his whole_life_insurance policies see murphy v commissioner supra pincite- in his response petitioner further contends i that the settlement officer abused her discretion in failing to balance the need for the efficient collection_of_taxes with petitioner’s legitimate concern that collection action be no more intrusive than necessary ii that the settlement officer failed to consider challenges to the appropriateness of collection actions and iii that the settlement officer failed to consider spousal defenses we first address petitioner’s claim that the settlement officer failed to comply with sec_6330 which requires the officer to consider whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary petitioner’s principal defense against the lien was the offer of collection alternatives we have found that the settlement officer adhered to the commissioner’s published guidelines in evaluating and rejecting petitioner’s proposed collection alternatives given the deference inherent in an abuse_of_discretion standard and the failure of petitioner’s collection alternatives to meet the in addition petitioner’s response seeks costs expenses and attorney’s fees we shall disregard this material as a premature claim for administrative or litigation costs under sec_7430 see rule sec_331 a a published standards for acceptance we see no defect in the settlement officer’s balancing petitioner contends that the settlement officer failed to consider the appropriateness of collection actions as required by sec_6330 we disagree the supplemental notice_of_determination states as you pointed out seizure and sale of your personal_residence may not be feasible as it is jointly owned with your wife however levy on the cash_value of your insurance policies would be feasible and appropriate if some other resolution cannot be reached as discussed in the collection alternatives petitioner offered at the second hearing he refused to disgorge all of the realizable equity in his life_insurance policies in these circumstances the settlement officer’s decision not to withdraw the lien reflected detailed consideration of the appropriateness of collection actions finally petitioner’s claim that the settlement officer failed to consider spousal defenses is frivolous petitioner did not file joint returns for any of the years to which the collection action at issue is addressed accordingly a spousal defense has no possible relevance conclusion there is no dispute that petitioner had life_insurance policies with a net cash_surrender_value totaling dollar_figure plus dollar_figure in cash the offers-in-compromise and installment_agreement petitioner offered in the second hearing failed to reflect the reasonable collection potential evidenced by these assets consequently we conclude that no genuine issues of material fact remain and hold that respondent is entitled to judgment as a matter of law that there was no abuse_of_discretion in the determination to reject petitioner’s collection alternatives and maintain the lien at issue accordingly we shall grant respondent’s motion to reflect the foregoing an appropriate order and decision will be entered
